DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub 2004/0056765) in view of Johannesson (U.S. Pub 2014/0340525).

a thermography camera configured to capture a thermal image within a field of view of the thermographic detector device (see at least Figure 7, item 140 & [0052-0053]); 
memories (see at least [0053-0054]); and 
processors configured to execute instructions stored in the memory (see at least [0053-0054]) to: 
detect a degradation of the thermographic detector device that prevents the thermographic detector device from detecting a fire (see at least [0055] note the built-in test electronics (BITE) capabilities are similar to the fire detectors, see [0097], and the BITE tests at least the FPA to detect failure which would prevent the thermographic detector device from detecting a fire & [0053] note the infrared focal plane array (FPA) outputs a fault signal & [0097] note detecting degradation corresponds to generating and receiving the fault signals from the FPA, see [0053], which are measurements to detect degradation of the thermographic detector device, that are thereafter compared against thresholds which may cause a fault flag to be set if fault condition exists and a fault message to be subsequently transmitted);
detect a fault associated with the degradation of the thermographic detector device (see at least [0055] & [0097] note detecting a fault comprises comparing the fault signal measurement against the thresholds or threshold windows);
generate a fault signal upon detecting the fault (see at least Figure 7 & [0053-0055] note the imagers have BITE capabilities similar to the fire/smoke detectors & [0097] note a fault flag 
provide a notification of the fault using the fault signal (see at least [0053-0055] & [0097] note transmission of the (CAN) fault message & claims 45-46).
However, Anderson does not specifically disclose a memory; a processor; detect a degradation of view; and detect a field of view fault, wherein the field of view fault is an object within the field of view of the thermographic detector device.
It is known to use any number of memories and processors in an electronic device to detect a field of view fault.  For example, Johannesson teaches a thermographic detector device with a memory and processor configured to detect a degradation of view and detect a field of view fault, wherein the field of view fault is an object within the field of view of the thermographic detector device (see at least Figure 1 & [0036] note the processing device is included in the camera & [0037] note the processing device includes a processing unit, such as a central processing unit that is configured to execute instructions stored on a non-transitory computer readable medium & [0040] note the processing unit performs field of view fault detection tests using references to determine if the lens or protective glass is stained, worn or has condensation & [0009] note the object can correspond to the stain or the condensation, and further note the blurriness of an image would be compared against reference values to detect condensation and verified against environmental sensor data, or contrast, sharpness and edges of captured images are checked against reference values to detect a stained or worn lens or protective glass and verified against the environmental sensor data).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Johannesson into Anderson.  
Regarding claim 2, Anderson in view of Johannesson, as addressed above, teach wherein the processor is configured to execute instructions stored in the memory to: generate an alarm signal upon detecting flames within a thermal image; and provide a notification of the flames using the alarm signal (see at least [0054] of Anderson).
Regarding claim 4, Anderson in view of Johannesson, as addressed above, teach wherein the processor is configured to detect an operating parameter fault and wherein the operating parameter fault includes at least one of a temperature sensitivity drift of the thermographic detector device, a deviation of a pan and tilt unit of the thermographic detector device, and a deviation of the thermographic detector device from an initial target (see at least [0040] of Johannesson, note luminance, color, contrast, acutance, line, edge and other local interest tests are performed on captured images to detect faults (e.g., the contrast of captured images are compared against reference values to detect deviation from an initial target)).
Regarding claim 5, Anderson in view of Johannesson, as addressed above, teach wherein the processor is configured to detect an internal fault and wherein the internal fault includes at least one of saturation of the thermographic detector device and an internal operation fault of the thermographic detector device (see at least [0055] of Anderson, note failure of a memory test, processor test, etc.).

Regarding claim 12, Anderson discloses a fire alarm control system (see at least Figures 1, 7 and 8B, items 66a, 66b and CFDCU & [0042-0043] & [0052] & [0057]), comprising: 
a fire alarm control panel (see at least Figure 8B & [0043] & [0057-0058]); and 
a thermographic detector device (see at least Figure 7, item 140 & [0052-0055]) configured to: 
capture a thermal image within a field of view of the thermographic detector device (see at least [0052-0054]);
detect a degradation of the thermographic detector device that prevents the thermographic detector device from detecting a fire (see at least [0055] note the built-in test electronics (BITE) capabilities are similar to the fire detectors, see [0097], and the BITE tests at least the FPA to detect failure which would prevent the thermographic detector device from detecting a fire & [0053] note the infrared focal plane array (FPA) outputs a fault signal & [0097] note detecting degradation corresponds to generating and receiving the fault signals from the FPA, see [0053], which are measurements to detect degradation of the thermographic detector device, that are thereafter compared against thresholds which may cause a fault flag to be set if fault condition exists and a fault message to be subsequently transmitted);
detect a fault associated with the degradation of the thermographic detector device (see at least [0055] & [0097] note detecting a fault comprises comparing the fault signal measurement against the thresholds or threshold windows);
generate a fault signal upon detecting the fault (see at least Figure 7 & [0053-0055] note the imagers have BITE capabilities similar to the fire/smoke detectors & [0097] note a fault flag 
send the fault signal to the fire alarm control panel (see at least Figures 7 and 8b & [0053-0055] & [0097] note transmission of the (CAN) fault message & claims 45-46).
However, Anderson does not specifically disclose detecting a degradation of view and detect a field of view fault, wherein the field of view fault is an object within the field of view of the thermographic detector device.
It is known to detect a variety of different faults with a detector device.  For example, Johannesson teaches a thermographic detector device configured to detect a degradation of view and detect a field of view fault, wherein the field of view fault is an object within the field of view of the thermographic detector device (see at least Figure 1 & [0036] note the processing device is included in the camera & [0037] note the processing device includes a processing unit, such as a central processing unit that is configured to execute instructions stored on a non-transitory computer readable medium & [0040] note the processing unit performs field of view fault detection tests using references to determine if the lens or protective glass is stained, worn or has condensation & [0009] note the object can correspond the stain or the condensation, and further note the blurriness of an image would be compared against reference values to detect condensation and verified against environmental sensor data, or contrast, sharpness and edges of captured images are checked against reference values to detect a stained or worn lens or protective glass and verified against the environmental sensor data).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Johannesson into Anderson.  Johannesson allows Anderson’s system to test its field of view which enhances its ability to 
Regarding claim 13, Anderson in view of Johannesson, as addressed above, teach wherein the fire alarm control panel and the thermographic detector device are communicatively coupled via a transmission path (see at least Figures 7 and 8B of Anderson & [0052-0055] of Anderson & [0057-0058] of Anderson).
Regarding claim 14, Anderson in view of Johannesson, as addressed above, teach wherein the system includes a plurality of thermographic detector devices, wherein each respective one of the thermographic detector devices is configured to: detect a fault associated with the thermographic detector device, wherein the fault includes at least one of a field of view fault, an operating parameter fault, and an internal fault; generate a fault signal upon detecting the fault; and provide a notification of the fault using the fault signal (see at least Figure 1, items 66a and 66b of Anderson & Figure 8A, IR imagers A and B of Anderson & [0043] of Anderson & [0052-0055] of Anderson & [0057-0058] of Anderson).
Regarding claim 16, Anderson in view of Johannesson, as addressed above, teach wherein the fire alarm control system is configured to: detect a fault associated with a connection between the thermographic detector device and the fire alarm control panel; and provide a notification of the fault associated with the connection (see at least [0055] of Anderson, note the BITE system can detect a fault associated with the CAN bus interface verification & [0061] of Anderson).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub 2004/0056765) in view of Johannesson (U.S. Pub 2014/0340525) as applied to claim 1 above, and in further view of Henninger (U.S. Pub 2007/0126871).
Regarding claim 7, Anderson in view of Johannesson do not specifically teach wherein the thermographic detector device includes a light source configured to provide a notification of the detected fault.
It is known to provide local and/or remote notifications of a fault.  For example, Henninger teaches a detector device that includes a light source configured to provide a notification of the detected fault (see at least Figure 1 & [0111-0112] note the camera transmits identification information in conjunction with diagnostic data to a remote location & [0113] note fault signals are sent to a remote location and certain faults/errors are also provided to a user via a local on-screen display & [0102-0103] & [0074] note diagnostic LEDs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Henninger into Anderson in view of Johannesson.  This provides the ability for a technician view what is wrong with the camera so that it can be fixed. 

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub 2004/0056765) in view of Sebbag (U.S. Patent 7,227,114).
Regarding claim 8, Anderson discloses a non-transitory computer readable medium having computer readable instructions stored thereon that are executable by a processor to: (see at least Figure 7 & [0053-0055] note BITE capabilities), comprising: 

determine a type of the detected fault (see at least [0055] note the various types of faults & [0053] note outputting the fault signal);
 generate a fault signal that includes an indication of the type of the detected fault (see at least Figure 7 & [0053-0055] note the imagers have BITE capabilities similar to the fire/smoke detectors & [0097] note a fault flag is generated when the fault signal measurement compared against the threshold or threshold window indicates a fault condition & claims 45-46); and 
provide a notification of the detected fault using the fault signal (see at least [0053-0055] & [0097] note transmission of the (CAN) fault message & claims 45-46).
However, Anderson does not specifically disclose an alteration of a focal length of a lens of the thermographic detector device.
It is known to detect faults with different types of detector devices.  For example, Sebbag teaches an image detection system that detects a fault associated with an alteration of a focal length of a lens of the image detection system (see at least col. 1, lines 57-67 & col. 15, lines 63-67).

Regarding claim 10, Anderson in view of Sebbag, as addressed above, teach wherein the instructions are executable by the processor to send the fault signal to a centralized system via a transmission path (see at least Figure 7, item 154 & [0053] & fault output & [0057-0058]).
Regarding claim 11, Anderson in view of Sebbag, as addressed above, teach wherein the instructions are executable by the processor to send the fault signal to a control panel via a transmission path (see at least Figure 7 of Anderson & [0043] of Anderson & [0053-0055] of Anderson & [0058] of Anderson).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub 2004/0056765) in view of Sebbag (U.S. Patent 7,227,114) as applied to claim 8 above, and in further view of Itoh (U.S. Pub 2012/0026326) and Henninger (U.S. Pub 2007/0126871).
Regarding claim 9, Anderson in view of Sebbag, as addressed above, teach wherein the fault signal includes information associated with the fault (see at least [0053-0055] of Anderson & [0097] of Anderson, note transmission of the (CAN) fault message & claims 45-46 of Anderson). 
However, Anderson in view of Sebbag do not specifically teach information associated with the fault including a time of the fault, a location of the fault, and indicating information for the thermographic detector device, and a type of the thermographic detector device.
It is known to provide different types notifications to remote and/or local devices.  For example, Itoh teaches a system wherein a fault signal includes information associated with a fault including a time of the fault (see at least Figure 14 of Itoh, note 2000/01/01 12:00 & [0081]), a location of the fault (see at least Figure 14, item c10 of Itoh), and indicating information for the thermographic detector device (see at least Figure 13 of Itoh, note maintenance work, factor or priority).  With respect to the other limitation, Henninger teaches a detector device that generates fault signals comprising a type of the detector device (see at least Figure 1 of Henninger & [0111-0112] of Henninger, note the camera transmits identification information in conjunction with diagnostic data to a remote location & [0113] of Henninger, note fault signals are sent to a remote location and certain faults/errors are also provided to a user via a local on-screen display & [0102-0103] of Henninger & [0074] of Henninger, note diagnostic LEDs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Itoh and Henninger into Anderson in view of Sebbag.  This provides context as to when, where and what kind of detector device is experiencing a fault, thus potentially allowing any one repairing or troubleshooting Anderson in view of Sebbag’s thermographic detector device to gather the appropriate equipment to fix the problem. 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub 2004/0056765) in view of Johannesson (U.S. Pub 2014/0340525) as applied to claim 12 above, and in further view of Mian (U.S. Pub 2005/0270537).
Regarding claim 15, Anderson in view of Johannesson do not specifically teach wherein the thermographic detector device includes a lens cleansing system to reduce the risk of a degradation of view of the thermographic detector device.
a thermographic detector device that includes a lens cleansing system to reduce the risk of a degradation of view of the thermographic detector device (see at least [0057] note defrosting mechanism, optical window cleaning system, etc. & [0054-0055] note the detector device can be permanently pointed in one direction, may be able to scan across multiple fields of view, may have motorized zoom and/or may be a panoramic or wide field design that can capture the infrared and/or ultraviolet spectrum).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Mian into Anderson in view of Johannesson.  This provides the ability to clean any dust or soot of Anderson in view of Johannesson’s lens/window, thus helping to improve fire detection.  In addition, this provides a known alternative thermographic detector device arrangement that can be used in place of Anderson in view of Johannesson’s arrangement while providing predictable results.
Regarding claim 18, Anderson in view of Johannesson and Mian, as addressed above, teach wherein the thermographic detector device includes a pan-tilt-zoom camera (PTZ camera) (see at least [0054-0055] of Mian).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub 2004/0056765) in view of Johannesson (U.S. Pub 2014/0340525) as applied to claim 12 above, and in further view of Itoh (U.S. Pub 2012/0026326).
Regarding claim 17, Anderson in view of Johannesson do not specifically teach wherein the thermographic detector device is configured to detect when the thermographic detector has deviated from a position such that a target area is not within the field of view of the thermographic detector device.
It is known for detector devices to detect field of view faults.  For example, Itoh teaches a monitoring system wherein a detector device can detect when it has deviated from a position such that a target area is not within the field of view of the detector device (see at least Figures 2, 7D, 13, 14, 15 and 16 items 303 and 304 & [0070] & [0081-0087]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Itoh into Anderson in view of Johannesson.  This provides the ability detect a field of view fault and to help ensure that Anderson in view of Johannesson’s thermographic detector device is accurately aimed at the fire detection monitoring area.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub 2004/0056765) in view of Johannesson (U.S. Pub 2014/0340525) as applied to claim 12 above, and in further view of Parsons (U.S. Patent 5,059,953).
Regarding claim 19, Anderson, as addressed above, discloses wherein the fire alarm control panel includes a primary power supply, wherein power is provided to the thermographic detector device from a remote power supply via a transmission path (see at least Figure 7, item 164 & [0059] note separate power supplies).
However, Anderson in view of Johannesson do not specifically teach wherein power is provided to the thermographic detector device from the primary power supply via a transmission path.
wherein power is provided to the thermal detector device from a primary power supply via a transmission path (see at least the abstract & Figure 1, items 24 and 32 & col. 3, line 52 – col. 4, line 11 & col. 4, line 67 – col. 5, lines 19).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Parsons into Anderson in view of Johannesson.  This provides a known alternative source of power that can be used in place of Anderson in view of Johannesson’s source of power while providing predictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub 2004/0056765) in view of Johannesson (U.S. Pub 2014/0340525) and Parsons (U.S. Patent 5,059,953) as applied to claim 19 above, and in further view of Addy (U.S. Patent 7,446,654).
Regarding claim 20, Anderson in view Johannesson and Parsons do not teach wherein the fire alarm control system includes a backup power supply located remotely from the fire alarm control panel and the thermographic detector device, and wherein the backup power supply provides power to the thermographic detector device.
It is known for monitoring systems to have redundant power supplies.  For example, Addy teaches a monitoring system wherein a control system includes a backup power supply located remotely from a control panel and a detector device, and wherein the backup power supply provides power to the detector device (see at least Figure 2, items 225, 250, 220 and 230 & col. 3, lines 1-16 & col. 3, lines 44-57, note generators use fuel and produce carbon monoxide, and would be placed remotely from the control panel).


Response to Arguments
Applicant's arguments regarding claims 1 and 12 have been fully considered but they are not persuasive. 
Applicant argues “The Johannesson reference, however, does not teach that these fault detection tests include checking whether there is an object within the field of view of the cameras. That is, the Johannesson reference does not teach that the faults detected by the camera system include an object within the field of view of the cameras. Rather, the Johannesson reference appears to teach that the faults detected by the camera system include the optical components of the cameras being stained, worn or coated with condensation, the IR functionality of the cameras not working, and condensation occurring inside the cameras.”
It is noted that the features upon which applicant relies (i.e., “fault detection tests include checking whether there is an object within the field of view of the cameras”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, Johannesson clearly teaches that condensation, the object, gives rise to blurry images (see [0009]), and if present, a fault is detected.  Applicant’s arguments are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WILSON/Primary Examiner, Art Unit 2687